The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on March 17, 2021.

Status of Claims

Claim 1 has been amended.
Claims 1-19 are currently pending and have been examined. 


	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-19 are drawn to a method (i.e., a process). As such, claims 1-19 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
receiving [a] communication [from] the providing merchant, the communication comprising: 
the indicia associated with the goods or services for purchase; 
a purchase price for the goods or services wherein the purchase price for the goods or services may be a part of, or determinable from, the indicia; 
determining based at least in part upon the indicia; the goods or services associated with the indicia; a number of times the indicia was transferred if any promotional information impacts the pricing of goods or services with respect to the originating merchant, the originating party, the obtaining user, and the providing merchant 
modifying, changing, or evolving the electronic indicia as it is transferred amongst the various parties and merchants;
determining factors associated with the multiple party transaction, the factors comprising: the purchase price for the goods or services; the identity of the providing merchant and providing merchant characteristics associated with the providing merchant; the identity of the originating merchant and originating merchant characteristics associated with the originating merchant, wherein the originating merchant is not the providing merchant, and the identity of the originating merchant is determined based at least in part on the indicia; 
calculating, based at least in part on the factors a commission amount for the originating merchant.
These steps, under its broadest reasonable interpretation, describe or set-forth determining commission amounts in a multiple party transaction, which amounts to “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

 Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) calculating the commission based on where the purchase originated but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" “electronic indicia” to associate the selected goods and services,
“processor”

The requirement to execute the claimed steps/functions "by central processor" and is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “modifying, changing, or evolving the electronic indicia as it is transferred amongst the various parties and merchants;..." and "determining by the central processor factors associated with the multiple party transaction..." and “calculating, based at least in part on the factors a commission amount for the originating merchant." simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).



Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "by central processor" is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “modifying, changing, or evolving values associated with the electronic indicia as it is transferred amongst the various parties and merchants;..." and "determining by the central processor factors associated with the multiple party transaction..." and “calculating, based at least in part on the factors a commission amount for the originating merchant." serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g)).

Additionally, the determination that  electronically scanning or extracting data from a physical document [the indicia] is well understood, routine, and conventional is supported by the Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of  extracting data from a physical document.


Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.


Dependent claims 2-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lueng (2005/0177517) and O’Shea (2008/0052169) in view of Beck (2011/0040684).

Claim 1
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia.
if any promotional information impacts the pricing of goods or services with respect to the originating merchant, the originating party, the obtaining user, and the providing merchantPage 2 of15  (Lueng [0206]); Following verification of the customer identifying indicia and the supplier identifying indicia of the transaction message, the system server 2 may conduct a review of its database(s) to determine if there is a record of an applicable coupon (e.g. a discount or promotional coupon) being redeemable with the supplier in respect of the transaction.
determining by the central processor factors associated with the multiple party transaction, the factors comprising: the purchase price for the goods or services; the identity of the providing merchant and providing merchant characteristics associated with the providing merchant; the identity of the originating merchant and originating merchant characteristics associated with the originating merchant is determine based at least in part on the electronica indicia (Lueng [0022][0052]); See “supplier device message generation means for generating a transaction message containing the supplier identifying indicia, the transaction data and the customer identifying indicia;”
Lueng does not teach modifying, changing or evolving the electronic indicia. O’Shea teaches:
a purchase price for the goods or services, wherein the purchase price for the goods or services may be a part of, or determinable from, the electronic indicia (O’Shea [0045]); See “In some embodiments, a coupon's benefit may be the retail price of a product that the coupon is issued for.”
determining by the central processor based at least in part upon the electronic indicia the goods or services associated with the electronic indicia; a number of times the electronic indicia was transferred (O’Shea [0016]); See “each palmtop computer tracks which upstream recipient it received the coupon from, and how many coupons each recipient forwarded on to different recipients.” See also [0151] where the calculation includes using the number of recipients in the transfer chain. Examiner interprets the use of the value which includes the number of transfers to teach the limitation. Lastly, Examiner interprets the coupon indicia to represent the desired goods or services.
modifying, changing or evolving the electronic indicia as it is transferred amongst the various parties and merchants (O’Shea [0013][0105][0133][0137][0145][0150][0223][Claim 1]); Where the reference teaches in para [0013][0071] that the coupon benefit is variable and that the coupon benefit increases when forwarded [transferred]. See “the present invention provides a variable benefit coupon offer issuing system that increases the benefit of a recipient's coupon when the recipient forwards a duplicate or similar coupon to another recipient, referred to herein as a downstream recipient.”  See also [0133] where the reference teaches that each coupon has its own identifier. Lastly, paragraph [0223] teaches “When the downstream recipient accesses the coupon offer issuer's web site via the upstream recipient's URL, the coupon offer issuer issues or associates a new URL with a unique session key or other identifier to the downstream recipient. The unique session key or identifier allows downstream recipients to forward a duplicate of the coupon to further downstream recipients in such a way that identifies them to the coupon offer issuer server 152 as the forwarding recipient when the further downstream recipients use the URL to receive a duplicate of the coupon. “ 
wherein the originating merchant is not the providing merchant, and the  identity of the originating merchant is determined based at least in part on the electronic indicia (O’Shea [0014][0015]); Where the reference teaches that initial recipient completes a forwarding or transfer of the indicia and the original benefit first awarded to the initial recipient increases. Examiner notes that this transfer of indicia has the capability of tracking the path of the indicia and awarding a variable increase in benefit based on the original owner of the indicia. Examiner interprets this disclosure to satisfy the claim because it is clear the original possessor (original merchant) of the indicia is maintained and tracked throughout the transfers (providing merchants). The benefit is also traced back to the original possessor of the indicia which further satisfies the commission requirement of the instant application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng, the method of tracking the number of indicia transferred, as taught in O’Shea, to aid in verifying the number of commission amounts and credits.
Lueng nor O’Shea disclose calculating a commission. Beck teaches a system and method for distributing an open transaction instrument (which includes any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system).
receiving by the central processor an electronic communication from a processor of the providing merchant, the electronic communication comprising: the electronic indicia associated with the goods or services for purchase (Beck [0029]); See “the computer may be suitably configured to scan a bar code (or read a magnetic stripe) and receive information identifying the transaction instrument being purchased.”  See also “The computer may further be suitably configured to compare the identifying information to inventory recorded in a database, to look up the sales price, and/or to calculate the sales price associated with the transaction instrument.”
calculating, based at least in part on the factors: a commission amount for the originating merchant (Beck [0036]). See "issuer system 110 may further pay a commission to the distributor and/or receive payment from the distributor.” Where the distributor is the merchant [0032].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng and tracking the number of indicia transferred, as taught in O’Shea, to have included the method of issuing commissions to the issuers of goods or services details, as well as commissions, as taught by 

Claim 2 
Lueng discloses the limitations as shown:
wherein the factors further comprise: any applicable promotions offered by the originating merchant (Lueng [0206]); Following verification of the customer identifying indicia and the supplier identifying indicia of the transaction message, the system server 2 may conduct a review of its database(s) to determine if there is a record of an applicable coupon (e.g. a discount or promotional coupon) being redeemable with the supplier in respect of the transaction.

Claim 3 
Lueng discloses the limitations as shown:
wherein the applicable promotion offered by the originating merchant was offered by the originating merchant at the time the electronic indicia was captured by an originating user  (Lueng [0206]); Following verification of the customer identifying indicia and the supplier identifying indicia of the transaction message, the system server 2 may conduct a review of its database(s) to determine if there is a record of an applicable coupon (e.g. a discount or promotional coupon) being redeemable with the supplier in respect of the transaction.

Claim 4 
Lueng discloses the limitations as shown: 
wherein the applicable promotion offered by the originating merchant is currently offered by the originating when the goods or services are purchased from the providing merchant  (Lueng [0206]); Following verification of the customer identifying indicia and the supplier identifying indicia of the transaction message, the system server 2 may conduct a review of its database(s) to determine if there is a record of an applicable coupon (e.g. a discount or promotional coupon) being redeemable with the supplier in respect of the transaction.
Claim 5 
Lueng discloses the limitations as shown:
wherein the factors further comprise: any applicable promotion by the providing merchant (Lueng [0206]); Following verification of the customer identifying indicia and the supplier identifying indicia of the transaction message, the system server 2 may conduct a review of its database(s) to determine if there is a record of an applicable coupon (e.g. a discount or promotional coupon) being redeemable with the supplier in respect of the transaction.

Claim 6 
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng nor O’Shea disclose calculating a commission. Beck teaches:
wherein the factors further comprise: characteristics of the obtaining user (Beck [0076]) See “The customer information may include, for example, the customer name, password, social security number, birth date, survey information, loyalty program information and other personal identification information, and/or the like. This customer information may be collected from the customer by the distributor (e.g., a merchant) or through other means (e.g., internet, call centers, and/or the like).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng and tracking the number of indicia transferred, as taught in O’Shea, to have included the method of issuing commissions to the issuers of goods or services details, as well as commissions, as taught by Beck, so that distributors (providing merchants) can realize more incentives for distributing additional products.

Claim 7 
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng nor O’Shea disclose calculating a commission. Beck teaches:
wherein characteristics of the obtaining user may be selected from the group consisting of: obtaining user's membership in a particular club; obtaining user's membership in a particular loyalty program; obtaining user's membership in a particular class; and where the obtaining user did not originally capture the electronic indicia at the originating merchant (Beck [0076]).   See “The customer information may include, for example, the customer name, password, social security number, birth date, survey information, loyalty program information and other personal identification information, and/or the like.…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng and tracking the number of indicia transferred, as taught in O’Shea, to have included the method of considering the characteristics of the obtaining user, as well as commissions, as taught by Beck, so that distributors (providing merchants) can realize more incentives for loyal customers.

Claim 8 
Lueng discloses the limitations as shown. Lueng nor O’Shea disclose calculating a commission. Beck teaches:
wherein the electronic indicia was captured from the originating merchant by an originating party (Beck [0029][0043]). Where the computer is configured to receive input (captured indicia) by scanning. The user is defined to be the originating party or purchaser [0043] and it is the user that captures the indicia using a personal computer [0043].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng and tracking the number of indicia transferred, as taught in O’Shea, to have included the method of issuing commissions to the issuers of goods or services details, as well as commissions, as taught by Beck, so that distributors (providing merchants) can realize more incentives for distributing additional products.




Claim 9 
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng nor O’Shea disclose calculating a commission. Beck teaches a system and method for distributing an open transaction instrument (which includes any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system).
wherein the factors further comprise:  characteristics of the originating user (Beck [0076]). Where the reference teaches that the customer information may be collected by the merchant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng and tracking the number of indicia transferred, as taught in O’Shea, to have included the method of issuing commissions to the issuers of goods or services details, as well as commissions, as taught by Beck, so that distributors (providing merchants) can realize more incentives for distributing additional products (Beck [0081]).

Claim 10 
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng nor O’Shea disclose calculating a commission. Beck teaches a system and method for distributing an open transaction instrument (which includes any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system).
wherein characteristics of the originating user may be selected from the group consisting of: obtaining user's membership in a particular club; obtaining user's membership in a particular loyalty program; obtaining user's membership in a particular class;  and where the obtaining user did not originally capture the electronic indicia at the originating merchant (Beck [0076]).   See “The customer information may include, for example, the customer name, password, social security number, birth date, survey information, loyalty program information and other personal identification information, and/or the like.…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught 

Claim 11 
Lueng discloses the limitations as shown:
wherein the factors further comprise: any applicable promotions offered by a manufacturer of the goods or services (Lueng [0072]-[0074]); Where the reference teaches determining benefit information in association with the transaction. 

Claim 12 
Lueng discloses the limitations as shown:
wherein the factors further comprise: characteristics of the purchase transaction (Lueng [0207]).  See “At the least, the transaction data includes the amount payable under the transaction.”

Claim 13 
Lueng discloses the limitations as shown:
wherein the characteristics of the purchase transactions may be selected from the group consisting of: the location of the purchase transaction, the type of purchase transaction, and the value conveyed to pay for the purchase transaction (Lueng [0207]).  See “At the least, the transaction data includes the amount payable under the transaction (value conveyed to pay for the purchase transaction).”





Claim 14 
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng does not disclose tracking the transfers of indicia. O’Shea teaches:
wherein the electronic indicia was transferred from the originating user to the obtaining user  (O’Shea [0016]); See “each palmtop computer tracks which upstream recipient it received the coupon from, and how many coupons each recipient forwarded on to different recipients.” See also [0151] where the calculation includes using the number of recipients in the transfer chain. Examiner interprets the use of the value which includes the number of transfers to teach the limitation. Lastly, Examiner interprets the coupon indicia to represent the desired goods or services.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng, to have included the method of tracking the number of indicia transferred, as taught in O’Shea, to motivate the user to distribute the indicia.

Claim 15 
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng does not disclose tracking the transfers of indicia. O’Shea teaches:
wherein the electronic indicia was transferred from the originating user to the obtaining user by way of one or more intermediate users   (O’Shea [0016]); See “each palmtop computer tracks which upstream recipient it received the coupon from, and how many coupons each recipient forwarded on to different recipients.” See also [0151] where the calculation includes using the number of recipients in the transfer chain. Examiner interprets the use of the value which includes the number of transfers to teach the limitation. Lastly, Examiner interprets the coupon indicia to represent the desired goods or services.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng, to have included the method of tracking the number of indicia transferred, as taught in O’Shea, to motivate the user to distribute the indicia.
Claim 16
Lueng discloses a transaction processing system that processes a transaction using a supplier identifying indicia. Lueng does not disclose tracking the transfers of indicia. O’Shea teaches:
wherein the factors further comprise the number of transfers the electronic indicia traveled between the originating user and the obtaining user (O’Shea [0016]); See “each palmtop computer tracks which upstream recipient it received the coupon from, and how many coupons each recipient forwarded on to different recipients.” See also [0151] where the calculation includes using the number of recipients in the transfer chain. Examiner interprets the use of the value which includes the number of transfers to teach the limitation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a transaction processing system that uses indicia to initiate transactions, as taught by Lueng, to have included the tracking the number of indicia transferred, as taught in O’Shea, to motivate the user to distribute the indicia.

Claim 17 
Lueng discloses the limitations as shown:
wherein the factors further comprise the amount of time that elapsed between the capture of the electronic indicia by the originating user and the purchase of the goods or services by the obtaining party (Lueng [0055]).  See “The transaction data further may further include, in addition to the monetary amount of the transaction, one or more of the following: time of the transaction…”

Claim 18
Lueng discloses the limitations as shown:
wherein the providing merchant characteristics may comprise a providing merchant competitive landscape of the providing merchant the providing merchant competitive landscape setting forth direct competitors of the providing merchant, such that the relationship between the providing merchant and the originating merchant considered (Lueng [0022][0052]). Where the reference teaches that the indicia can represent multiple open ended merchant resources.
Claim 19
Lueng discloses the limitations as shown:
wherein the originating merchant characteristics may comprise an originating merchant competitive landscape of the originating merchant, the originating merchant competitive landscape setting forth direct competitors of the originating merchant, such that the relationship between the originating merchant and the providing merchant considered (Lueng [0022][0052]). Where the reference teaches that the indicia can represent multiple open ended merchant resources.




Response to Arguments

Applicant’s arguments, with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.

Applicant Argues: Paragraph [0229] teaches an email trail that may be examined by an email server and teaches a way to forward emails. The emails themselves may be tracked by a coupon offer issuer server. At best this teaches that the transferring of the indicia may be tracked, but does not - in any way - teach or even suggest the notion of an indicia itself that evolves or is modified as it is transferred. At best O'Shea teaches chain-mail that can be tracked back so that a party who spreads enough "letters" or "chains" may benefit from the pyramid-like structure. The benefit changes, and the degrees of "chains" may be tracked to substantiate the benefits. But there is nothing that teaches an evolving indicia. O'Shea teaches tracking envelopes that are mailed, the present invention teaches an item inside the envelope that evolves with each transfer.

Examiner agrees regarding paragraph [0229], however O’Shea teaches “modifying, changing, or evolving the electronic indicia as it is transferred amongst the various parties and merchants” in at least paragraphs (O’Shea [0013][0105][0133][0137][0145][0150][0223][Claim 1]). The cited paragraphs teach that O’Shea is directed to a variable coupon representing goods that changes value when forwarded to other customers. See also [0133] where the reference teaches that each coupon has its own identifier [changed indicia]. Lastly, paragraph [0223] teaches “When the downstream recipient accesses the coupon offer issuer's web site via the upstream recipient's URL, the coupon offer issuer issues or associates a new URL with a unique session key or other identifier to the downstream recipient [changed indicia]. The unique session key or identifier allows downstream recipients to forward a duplicate of the coupon to further downstream recipients in such a way that identifies them to the coupon offer issuer server 152 as the forwarding recipient when the further downstream recipients use the URL to receive a duplicate of the coupon.” Examiner interprets the new identifier to be a “changed” identifier.



Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; [MODIFYING A TRANSFERABLE INDICIA IMBUES
THE INDICIA WITH INFORMATION PERTAINING TO ITS TRANSFERS (SIMILAR TO BLOCKCHAINS
INCLUDING A HASH OF PREVIOUS BLOCKS), THEREFORE THE INDICIA IS TRANSFORMED AND
COMPRISES ADDITIONAL INFORMATION]."

Examiner respectfully disagrees. Applicant’s amendments are directed to “modifying, changing, or evolving the electronic indicia as it is transferred amongst the various parties and merchants.”  Focusing on the “changing” limitation of the claim requirements, if a new identifier is issued with each transfer, the limitation is satisfied. This is not an improvement to the computer or the technology or the field. As stated in the MPEP “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))”  Issuing indicia after an action to speed up the gathering of tracking information is similar to “Affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed, Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017);” which the courts have indication are not sufficient to show an improvement in computer functionality.

Applicant Argues: An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; [THE INDICIA ITSELF IS A PARTICULAR COMPONENT THAT IS REQUIRED THE CLAIMS WOULD BE EVISCERATED WITHOUT THE USE OF THE INDICIA]

Examiner respectfully disagrees. See MPEP 2106 (f) where Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). In the instant application, the claim language “modifying, changing, or evolving the electronic indicia” requires generic computing functions to execute the steps and are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform an existing process.

Applicant Argues: an additional element effects a transformation or reduction of a particular article to a different state or thing; and [EACH TIME THE INDICIA IS TRANSFERRED, IT EVOLVES AND IS
TRANSFORMED INTO A DIFFERENT THING]

Examiner respectfully disagrees. As stated in the MPEP 2106.05 (c ), It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. The claims require modifying, changing, or evolving the electronic indicia. An "article" (as defined by the MPEP) includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing.  An electronic indicia is not a physical object or substance and furthermore, the claims only require any one of the steps to be performed, where changing the indicia is the same as issuing a new indicia.  








Applicant Argues: Applicant contends the instant claims' devices comprising specifically programmed computer processors performing particular, recited functions, inarguably amount to "significantly more" than the alleged abstract idea of "engaging in lawful wagering" (or any other identified abstract idea), see MPEP § 2106.05.A, because under the Federal Circuit's decisions in In re Bilski, In re Alappat, Finisar Corp., and Typhoon Touch Techs., Inc., the instantly claimed methods and devices comprising specifically programmed computer processors performing particular, recited functions require that any implicated abstract idea is "tied to" or "applied by" "special purpose computers performing particular functions," see In re Alappat, 33 F.3d at 1545, i.e., "particular machines."

The Examiner notes that this claim of significantly more is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact. Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is significantly more than issuing new identifiers when the indicia is transferred. However, the Examiner respectfully notes that the features of the claimed invention (i.e. modifying, changing or evolving and indicia) does not represent an improvement, it is merely performing operations with a generically cited central processor. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681